Case: 19-40767      Document: 00515455312         Page: 1    Date Filed: 06/17/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 19-40767                             June 17, 2020
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JACKELINE HORTENCIA RAMIREZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:18-CR-537-1


Before KING, GRAVES, and WILLETT, Circuit Judges.
PER CURIAM: *
       Jackeline Hortencia Ramirez pleaded guilty to possession with intent to
distribute 50 grams or more of actual methamphetamine pursuant to a written
agreement with the Government that waived her right to appeal or collaterally
attack her conviction or sentence, retaining only the right to bring claims of
ineffective assistance of counsel. She now argues that the appeal waiver is




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-40767    Document: 00515455312     Page: 2   Date Filed: 06/17/2020


                                 No. 19-40767

invalid and, therefore, her case should be returned to the district court so that
she can proceed to trial or enter a new plea.
      We review for plain error. See United States v. Vonn, 535 U.S. 55, 59
(2002); United States v. Alvarado-Casas, 715 F.3d 945, 955 (5th Cir. 2013).
Under the plain error standard of review, Ramirez must show (1) “an error or
defect—some sort of ‘[d]eviation from a legal rule’—that has not been
intentionally relinquished or abandoned, i.e., affirmatively waived, by the
appellant”; (2) that such error is clear or obvious; and (3) that such error
affected her substantial rights. Puckett v. United States, 556 U.S. 129, 135
(2009) (quoting United States v. Olano, 507 U.S. 725, 732–734 (1993)). If
Ramirez makes the requisite showing, we have the discretion to correct the
error if allowing the error to stand would “seriously affect the fairness,
integrity or public reputation of judicial proceedings.” Id. (internal quotation
marks, brackets, and citation omitted).
      The district court did not err plainly or otherwise, and the appeal waiver
is valid and enforceable. See United States v. McKinney, 406 F.3d 744, 746 (5th
Cir. 2005). Because Ramirez does not assert any claims that would not be
barred by the appeal waiver, the judgment of the district court is AFFIRMED.




                                       2